                                          Case 4:20-cv-00658-DMR Document 26 Filed 03/05/21 Page 1 of 1




                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                        VICTOR EK-AVILA,
                                   5                                                       Case No. 20-cv-00658-DMR
                                                       Plaintiff,
                                   6
                                                v.                                         ORDER TO SHOW CAUSE RE
                                   7                                                       SERVICE OF COMPLAINT
                                        DOES 1-25,
                                   8
                                                       Defendant.
                                   9

                                  10          Plaintiff Victor Ek-Avila filed the complaint against City and County of San Francisco

                                  11   (“CCSF”), San Francisco Police Chief Bill Scott, San Francisco Sheriff Vicki Hennessey, and Doe

                                  12   Defendants on January 29, 2020. Due to delays beyond Plaintiff’s control, the complaint and
Northern District of California
 United States District Court




                                  13   summons were not served until August 2020. On October 21, 2020, Plaintiff filed a first amended

                                  14   complaint (“FAC”) against CCSF and Doe Defendants, which included unidentified San Francisco

                                  15   Police Officers and San Francisco Sheriff’s Deputies, but the FAC did not state any claims against

                                  16   CCSF. [Docket No. 17.] The court subsequently granted CCSF’s unopposed motion to dismiss

                                  17   the FAC as to CCSF, leaving only Plaintiff’s claims against the unidentified Doe Defendants.

                                  18   [Docket No. 21.]

                                  19          On January 22, 2021, the court ordered Plaintiff to name and serve the Doe Defendants by

                                  20   no later than February 22, 2021 and warned Plaintiff that failure to do so by the February 22, 2021

                                  21   deadline could result in dismissal for failure to prosecute. [Docket No. 25.] There is no indication

                                  22   that Plaintiff has identified any of the Doe Defendants or served them with the summons and FAC.

                                  23   Accordingly, Plaintiff is hereby ORDERED to show cause in writing by no later than March 12,

                                  24   2021 why this action should not be dismissed without prejudice for failure to prosecute.

                                  25          IT IS SO ORDERED.

                                  26   Dated: March 5, 2021
                                                                                       ______________________________________
                                  27
                                                                                                    Donna M. Ryu
                                  28                                                             United States Magistrate Judge
